
	

115 S616 IS: Food Security is National Security Act of 2017
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 616
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2017
			Mr. Grassley (for himself, Ms. Stabenow, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend section 721 of the Defense Production Act of 1950 to include the Secretary of Agriculture
			 and the Secretary of Health and Human Services as members of the Committee
			 on Foreign Investment in the United States and to require the Committee to
			 consider the security of the food and agriculture systems of the United
			 States as a factor to be considered when determining to take action with
			 respect to foreign investment, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Food Security is National Security Act of 2017.
		2.Consideration of food insecurity in determinations of the Committee on Foreign Investment in the
 United StatesSection 721(f) of the Defense Production Act of 1950 (50 U.S.C. 4565(f)) is amended— (1)in paragraph (10), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (11) as paragraph (12); and (3)by inserting after paragraph (10) the following:
				
 (11)the potential effects of the proposed or pending transaction on the security of the food and agriculture systems of the United States, including any effects on the availability of, access to, or safety and quality of food; and.
			3.Inclusion of Secretaries of Agriculture and Health and Human Services on the Committee on Foreign
 Investment in the United StatesSection 721(k)(2) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(2)) is amended— (1)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (J), (K), and (L), respectively; and
 (2)by inserting after subparagraph (G) the following:  (H)The Secretary of Agriculture.
 (I)The Secretary of Health and Human Services..  